1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     ARRION DONTA WRIGHT,                               Case No. 3:19-cv-00317-MMD-CBC
7                                       Petitioner,         ORDER DISMISSING ACTION
             v.
8

9     RENEE BAKER, et al.,
10                                  Respondents.
11

12          This case is a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254,

13   by Arrion Donta Wright, a Nevada prisoner. Wright filed a habeas petition on June 10,

14   2019 (ECF No. 1-1). However, Wright did not pay the filing fee for this action, and he did

15   not file an application to proceed in forma pauperis. Therefore, the Court will summarily

16   dismiss this case.

17          If Wright wishes to pursue a federal habeas corpus action, he must initiate a new

18   case by filing a habeas petition and either paying the $5 filing fee or filing a fully completed

19   application to proceed in forma pauperis, including the required financial certificate.

20          It is therefore ordered that this action is dismissed, without prejudice.

21          It is further ordered that Petitioner is denied a certificate of appealability.

22          It is further ordered that the Clerk of the Court will enter judgment accordingly.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
1          It is further ordered that the Clerk of the Court send Petitioner, along with a copy

2    of this order, a copy of his habeas petition (ECF No. 1-1), two copies of the form petition

3    for writ of habeas corpus, and two copies of the form for a prisoner’s application to

4    proceed in forma pauperis.

5          DATED THIS 14th day of June 2019.

6

7                                                    MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
